DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Disposition of Claims
Claims 1-12 are pending and rejected.
Response to Arguments
Applicant’s arguments, see Page 5, filed April 19, 2022, with respect to the objections to Claims 1-2, 4, 7-8 & 10-11 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 1-2, 4, 7-8 & 10-11 have been withdrawn. 
Applicant’s arguments, see Pages 4-5, filed April 19, 2022, with respect to the rejections under 35 U.S.C. § 102 of Claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informality:
Regarding Claim 1, Claim 1 recites the limitation “resulting a collision” on Line 15. This is grammatically incorrect. Appropriate corrections are required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “being the entrance zone outside the stripper nozzle” on Lines 6-7. The metes and bounds of this limitation are unclear as this limitation is grammatically incorrect and appears to be a literal translation into English from a foreign language. If the limitation is intended to read “the entrance zone is outside the stripper nozzle”, the limitation would still be indefinite as it would be unclear how a portion of the stripper nozzle (i.e., the entrance zone of the stripper nozzle) can be separate from the stripper nozzle as a whole. For the purpose of examination “being entrance zone outside the stripper nozzle” is being interpreted as the entrance zone of the stripper nozzle being fluidly coupled to an atmosphere (i.e., it is not a closed system).
Regarding Claims 2-12, Claims 2-12 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 & 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karasawa (U.S. 6,200,071).
Regarding Claim 1, Karasawa discloses a stripper nozzle (Fig. 1, 1; Col. 3, Lines 37-39), made up of at least one body (Fig. 1, a body comprising 3 and 4; Col. 4, Lines 24-26) with a through hole (Fig. 2, 12; Col. 4, Lines 37-39) having a longitudinal axis (Fig. 2, a center axis; Col. 4, Lines 49-51) configured to be connected to a through hole of another stripper nozzle, guide, or nozzle (Fig. 4, 12 is connected to a lumen of 21; Col. 5, Lines 10-24), wherein the stripper nozzle comprises a plurality of radial channels (Fig. 1, 5; Col. 3; Lines 44-47) passing through the stripper nozzle from a perimeter zone of the stripper nozzle (Fig. 2, an inlet zone defined by 6 and 7; Col. 3, Lines 45-56) to an entrance zone of the through hole of the stripper nozzle (Fig. 2, an lumen zone defined by 3 and 13; Col. 4, Lines 41-48), being the entrance zone outside the stripper nozzle (Fig. 2, the lumen zone is fluidly coupled to the inlet zone; Col. 4, Lines 26-45);
wherein the through hole is adapted to lead along the longitudinal axis a fluid flow (Figs. 2 & 4, 23; Col. 4, Lines 8-12 & Col. 5, 5-24) and a metal product (Fig. 1, 10 wherein 10 is metallic; Col. 4, Lines 8-12 & Col. 6, Lines 30-35) having the fluid therearound (Col. 5, 5-24);
wherein each of the plurality of radial channels has a point of entrance to the through hole (Fig. 2, 13; Col. 4, Lines 40-47) at angle (Fig. 2, 14; Col. 4, Lines 49-52) of between 5° and less than 90° with respect to the longitudinal axis of the through hole (Fig. 2, 14 is 10° – 20°; Col. 4, Lines 49-52) such that a fluid guided through said plurality of radial channels (Fig. 2, 8; Col. 3, Lines 63-66) generate a countercurrent flow against the fluid flow at the entrance zone, resulting a collision between the countercurrent flow and the fluid flow in the entrance zone (Fig. 2, 8 and 23 collide to create a Coanda effect which, depending on the properties of fluids (i.e., viscosity, velocity, etc.), is capable of creating a countercurrent stagnation; Col. 4, Lines 26-47).
Regarding wherein the fluid is a coolant/lubricant fluid, 8 of Karasawa is capable of receiving a coolant/lubricant fluid.
Regarding wherein the product has a continuous longitudinal shape, 12 of Karasawa is capable of conveying a product having a continuous longitudinal shape.
Regarding Claim 2, Karasawa discloses the stripper nozzle according to Claim 1. Karasawa further discloses wherein the stripper nozzle comprises a perimeter channel (Fig. 2, a notched portion of 7; Col. 3, Lines 58-67) that connects the plurality of radial channels to an opening located on one of a plurality of surface sides (Fig. 2, 7; Col. 3, Lines 58-67) parallel to the longitudinal axis of the through hole of the stripper nozzle (the notched portion is substantially parallel to the center axis; see Fig. 2).
Regarding Claim 3, Karasawa discloses the stripper nozzle according to Claim 1. Karasawa further discloses wherein the stripper nozzle comprises a perimeter channel that connects the plurality of radial channels to an opening located on one of a plurality of surface sides of the another stripper nozzle (an external channel between 7 (not shown) and 22 which fluidly connects 5 to 22; see Fig. 4).
Regarding Claim 4, Karasawa discloses the stripper nozzle according to Claim 1. Karasawa further discloses wherein the entrance zone of the through hole of the stripper nozzle has a cone-shaped lumen (Fig. 2, the lumen zone is substantially conical as 3 is curved; Col. 4, Lines 38-47).
Regarding Claim 5, Karasawa discloses the stripper nozzle according to Claim 1. Karasawa further discloses wherein the stripper nozzle is divided into different pieces (Fig. 1, 3 and 4; Col. 4, Lines 24-26) connected together in a removable and replaceable way (Fig. 1, 3 and 4 are adjustably secured by 6; Col. 3, Lines 45-56).
Regarding Claim 6, Karasawa discloses the stripper nozzle according to Claim 5. Karasawa further discloses wherein the plurality of radial channels are formed by several gaps located between internal contact walls of the pieces (5 define gaps between wall of 3 and 4; see Fig. 2).
Regarding Claim 8, Karasawa discloses the stripper nozzle according to Claim 5. Karasawa further discloses wherein one of the different pieces of the stripper nozzle houses other ones of the different pieces of The stripper nozzle (3 partially encompasses 4; see Figs. 1 & 2).
Regarding Claim 9, Karasawa discloses the stripper nozzle according to Claim 2. Karasawa further discloses wherein the stripper nozzle comprises at least two pieces (Fig. 1, 3 and 4; Col. 4, Lines 24-26) that are symmetrical with respect to the longitudinal axis (See Figs. 1 & 2).
Regarding Claim 10, Karasawa discloses the stripper nozzle according to Claim 1. Karasawa further discloses wherein the fluid led by the plurality of radial channels is pressurized externally to the stripper nozzle (Fig. 2, 8 is driven via pressurization; Col. 4, Lines 12-23).
Regarding Claim 11, Karasawa discloses the stripper nozzle according to Claim 1. Karasawa further discloses wherein the fluid flow enters through at least one radial channel of the plurality of radial channels and emerges towards the entrance zone through one or more other radial channels of the plurality of radial channels (Fig. 2, 8 enters from the inlet zone, though 5, and emerges into the lumen zone as detailed by arrows; Col. 4, Lines 27-36).
Regarding Claim 12, Karasawa discloses the stripper nozzle according to Claim 1. Karasawa further discloses wherein the plurality of channels are situated on a tapered part of the nozzle (Fig. 2, 5 are curved due as 3 is curved; Col. 4, Lines 38-47).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa (U.S. 6,200,071) in view of Morohashi et al. (hereinafter "Morohashi") (US 2005/0074303).
Regarding Claim 7, Karasawa discloses the stripper nozzle according to Claim 6. Karasawa fails to explicitly disclose wherein the plurality of radial channels present different angles with respect to the longitudinal axis of the through hole of the stripper nozzle.
However, Morohashi, in the art of fluid nozzles, teaches a stripper nozzle (Fig. 4, 21; [0065]) with a through hole (Fig. 1, 13; [0047]) having a longitudinal axis (Fig. 4, F; [0049]);
wherein the stripper nozzle comprises a plurality of radial channels (Fig. 4, 15 and 22; [0065]);
wherein each of the plurality of radial channels has a point of entrance to the through hole (Fig. 4, 15a and openings of 22; [0049]) at angle (Fig. 4, θ1 and θ2, respectively; [0065]) of between 5° and less than 90° with respect to the longitudinal axis of the through hole (Fig. 4, θ1 and θ2 are both acute; [0027] & Claim 4); and
wherein the plurality of radial channels present different angles with respect to the longitudinal axis of the through hole of the stripper nozzle (Fig. 4, θ2 is larger than θ1; [0065]).
The advantage of the differing jetting angles is to increase flow speed and flow rate, thus increasing ejector power (Morohashi; [0066] & [0073]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the injection angles of the nozzle gaps as disclosed by Karasawa, to be different angles taught by Morohashi, to increase flow speed and flow rate, thus increasing ejector power (Morohashi; [0066] & [0073]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nobile et al. (US 2013/0340221) teaches an oscillating descaler.
Leininger (US 2012/0107060) teaches a back mixing device for pneumatic conveying systems.
Nakata et al. (US 2011/0162427) teaches cooling equipment for hot rolled steel plates.
Ogasahara et al. (U.S. 7,311,474) teaches a pellet loader.
Kai et al. (U.S. 6,663,325) teaches a fluid transport system.
Arishiro et al. (US 2001/0008061) teaches a component handling apparatus.
Swain et al. (U.S. 5,125,979) teaches a carbon dioxide snow agglomeration and acceleration system.
Horii et al. (U.S. 5,118,226) a method for passing a cable through a passage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725